Citation Nr: 1105883	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-30 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right foot disability 
as secondary to a service connected disability.

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to a service connected disability.

3.  Entitlement to a rating in excess of 40 percent for a low 
back disability.

4.  Entitlement to a rating in excess of 10 percent for a right 
knee disability.

5.  Entitlement to a rating in excess of 10 percent for a left 
knee disability.

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1980 to April 1981.

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  An 
October 2006 rating decision granted the Veteran a higher 40 
percent rating for muscular strain superimposed on congenital 
instability, lumbar spine, effective July 21, 2006, and continued 
the Veteran's separate 10 percent ratings for synovitis and 
patellar chondromalacia, with degenerative arthritis, right knee 
and synovitis and patellar chondromalacia, left knee.  A December 
2007 rating decision denied service connection for fibromyalgia.  
A November 2008 rating decision denied service connection for a 
right foot condition secondary to a bilateral knee condition and 
entitlement to TDIU.  

The issues have been re-characterized to comport to the evidence 
of record.  

In November 2010 the Veteran withdrew her request for a Board 
hearing.  

On November 30, 2010, the RO in Portland, Oregon, received the 
Veteran's September 2010 Social Security Administration (SSA) 
decision, which had not been previously considered by the RO.  
Given the favorable outcome noted below regarding the claim of 
service connection for a right foot disability, no conceivable 
prejudice to the Veteran could result from this decision and 
therefore a remand pursuant to 38 C.F.R. § 20.1304 is not 
necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The issue of increased ratings for low back, right knee, and left 
knee disabilities, service connection for fibromyalgia, and 
entitlement to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the competent evidence shows that the 
Veteran's right foot disability is aggravated by her service-
connected bilateral knee and low back disabilities.


CONCLUSION OF LAW

The criteria for service connection for a right foot disability 
have been met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.306, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of service connection for a right foot disability has 
been considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard, 4 
Vet. App. at 394.  



Analysis

The Veteran seeks service connection for a right foot disability, 
which she contends is related to her bilateral knee disability.  
The Veteran is currently service connected for bilateral knee and 
low back disabilities.  Her left knee disability is evaluated as 
10 percent disabling, effective January 31, 2005, and her right 
knee disability is evaluated as 10 percent disabling, effective 
June 1, 1981.  The Veteran's low back disability is evaluated as 
40 percent disabling, effective July 21, 2006.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  Where 
a service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The competent evidence of record shows that the Veteran currently 
has a right foot disability, which is aggravated by her service 
connected bilateral knee and low back disabilities.  
A VA examination was conducted in July 2008 and the examiner 
noted a review of the claim file.  The Veteran reported that her 
right foot problem is caused by her knees.  The right foot became 
painful in the late 1980s and has continued to be bothersome.  
The Veteran had surgery on her right big toe in April 2008.  The 
surgery was not helpful.  Following a physical examination and 
review of x-rays, the Veteran was assessed with right foot 
status-post arthrodesis of the MP joint of the big toe with 
chronic plantar fasciitis and bothersome surgical scarring.  

The examiner opined that the Veteran would have developed right 
foot problems even without the knee problems.  It is less likely 
than not that her right foot problems are related to her knees or 
to her military service or other orthopedic problems.  However, 
the examiner also opined that favoring her back and knees 
probably makes her right foot distress more bothersome.  A 
percentage on this is that 80 percent of the right foot 
difficulty represents the basic problems in the foot, including 
the recent surgical problems, and 20 percent of the right foot 
difficulty represents increased pain due to favoring the back and 
knees.  

The July 2008 VA examiner based his opinion that the Veteran's 
service connected bilateral knee and low back disabilities 
aggravate her right foot problems upon a review of her claim file 
and a physical examination.  The examiner also quantified the 
degree to which the Veteran's service connected bilateral knee 
and low back disabilities aggravate her right foot disability 
pursuant to Allen, supra.  There is no competent evidence 
indicating that the Veteran's right foot disability is not 
aggravated by her bilateral knee and low back disabilities.  

Service connection for a right foot disability is warranted.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right foot disability as 
secondary to a service connected disability is granted.


REMAND

The Veteran seeks service connection for fibromyalgia, a rating 
in excess of 40 percent for a low back disability, a rating in 
excess of 10 percent for a right knee disability, a rating in 
excess of 10 percent for a left knee disability, and entitlement 
to TDIU.   

On November 30, 2010, the RO in Portland, Oregon received the 
Veteran's September 2010 SSA decision, which indicates that the 
Veteran is disabled.  The RO last issued a supplemental statement 
of the case (SSOC) on October 22, 2010, and it makes no mention 
of the Veteran's newly submitted SSA decision.  Because the 
Veteran has not specifically waived RO/AMC jurisdiction of the 
newly submitted SSA records and the RO/AMC has not considered 
this pertinent evidence in the first instance, a remand of the 
claims of service connection for fibromyalgia, a rating in excess 
of 40 percent for a low back disability, a rating in excess of 10 
percent for a right knee disability, a rating in excess of 40 
percent for a left knee disability, and entitlement to TDIU 
pursuant to 38 C.F.R. § 20.1304 is necessary.  

Additionally, the Veteran's service connection and increased 
rating claims are being remanded, and because adjudication of 
these claims may impact adjudication of the Veteran's TDIU claim, 
the Veteran's TDIU claim also must also be remanded.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Following the assignment of a rating for the now service-
connected right foot disability, a new VA medical examination 
regarding the Veteran's employability should be provided.  See 38 
C.F.R. § 3.159(c).

The appellant is hereby notified that it is her responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.



Accordingly, the case is REMANDED for the following action:

1.  After assigning a rating for the right 
foot disability, schedule the Veteran for a 
VA medical examination to determine her 
employability.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not that all of the Veteran's 
service-connected disabilities, including her 
right foot disability, by themselves render 
her unable to secure or follow a 
substantially gainful occupation.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

A complete rationale must be provided for all 
opinions.  The examiner is advised that 
advancing age, any impairment caused by 
conditions that are not service connected, 
and prior unemployability status must be 
disregarded when determining whether a 
Veteran currently is unemployable.  The claim 
folder must be made available to the examiner 
for review in conjunction with the 
examination.  
  
2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims of service 
connection for fibromyalgia, a rating in 
excess of 40 percent for a low back 
disability, a rating in excess of 10 percent 
for a right knee disability, a rating in 
excess of 10 percent for a left knee 
disability, and entitlement to a TDIU should 
be readjudicated, and the RO must 
specifically note and discuss the newly 
received SSA records.  

If any of the claims remains denied, the RO 
should issue a supplemental statement of the 
case (SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


